Appeal by defendant from a judgment of the County Court, Nassau County, rendered March 20,1979, convicting him of robbery in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict and imposing sentence. Judgment affirmed. Defendant’s allegations as to his claim of ineffectiveness of counsel cannot be reviewed on this record. Such a claim may be the subject of a motion pursuant to CPL 440.10. Defendant’s other contentions are without merit. Damiani, J.P., O’Connor, Weinstein and Thompson, JJ., concur.